     Case 3:17-cv-04602 Document 51 Filed 04/04/19 Page 1 of 3 PageID #: 260



                            UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF WEST VIRGINIA
                                HUNTINGTON DIVISION


WESTFIELD INSURANCE COMPANY,

                         Plaintiff,

v.                                                           CIVIL ACTION 3-17-CV-04602

BPI, INC.,
JOHN C. WELLS,
KRISTEN WELLS,
BRIAN RITZ, and
KARIN RITZ,

                         Defendants.

                               JOINT NOTICE OF SETTLEMENT

       Plaintiff, Westfield Insurance Company, by counsel, George N. Stewart, Dara DeCourcy,

and Zimmer Kunz, PLLC, and Defendants BPI, Inc., John C. Wells, and Kristen Wells, by counsel,

Mary K. Prim and Sarah A. Walling and Jenkins Fenstermaker, PLLC, hereby notify the Court

that the above-styled matter has been resolved through settlement of Civil Action No. 17-C-22,

which is pending in the Circuit Court of Putnam County, West Virginia (“the Underlying Case”).

Counsel are finalizing joint settlement documents in the Underlying Case and in this case and will

thereafter file an appropriate Stipulation for Dismissal and Agreed Order of Dismissal for the

Court’s consideration.

       Respectfully submitted,


 /s/ Dara A. DeCourcy_________________              /s/ Sarah A. Walling____________________
 George N. Stewart (WVSB #5628)                     Robert H. Sweeney, Jr. (WVSB #5831)
 Dara A. DeCourcy (WVSB #7034)                      Sarah A. Walling (WVSB #11407)
 Zimmer Kunz, PLLC                                  Jenkins Fenstermaker, PLLC
 132 S. Main St. Ste. 400                           P.O. Box 2688
 Greensburg, PA 15601                               Huntington, WV 25726

                                                1
  Case 3:17-cv-04602 Document 51 Filed 04/04/19 Page 2 of 3 PageID #: 261



Phone: (724) 836-5400                    Phone: (304) 523-2100
Fax: (724) 836-5149                      Fax: (304) 523-2347
stewart@zklaw.com                        rhs@jenkinsfenstermaker.com
decourcy@zklaw.com                       saw@jenkinsfenstermaker.com
Counsel for Plaintiff
                                         and

                                         Mary K. Prim (WVSB #7180)
                                         Mary K. Prim, PLLC
                                         P.O. Box 232
                                         Scott Depot, WV 25560
                                         Phone: (304) 932-4333
                                         Fax: (304) 205-4342
                                         mary@maryprim.com
                                         Counsel for Defendants BPI, Inc., John C.
                                         Wells, and Kristen Wells




                                     2
     Case 3:17-cv-04602 Document 51 Filed 04/04/19 Page 3 of 3 PageID #: 262



                           UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF WEST VIRGINIA
                               HUNTINGTON DIVISION


WESTFIELD INSURANCE COMPANY,

                       Plaintiff,

v.                                                            CIVIL ACTION 3-17-CV-04602

BPI, INC.,
JOHN C. WELLS,
KRISTEN WELLS,
BRIAN RITZ, and
KARIN RITZ,

                       Defendants.

                                    CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Joint Notice of Settlement was

electronically filed with the ECF system on April 4, 2019, which will send notification of such filing

to the following counsel of record:



 George N. Stewart, Esq.                     Timothy Lafon, Esq.
 Dara A. DeCourcy, Esq.                      Ciccarello Del Giudice and LaFon
 Zimmer Kunz, PLLC                           1219 Virginia Street, Ste. 100
 132 South Main Street, Suite 400            Charleston, West Virginia 25301
 Greensburg, PA 15601                        Counsel for Defendants Brian Ritz and Karin Ritz
 Counsel for Plaintiff

                                               _/s/ Sarah A. Walling
                                               Sarah A. Walling, Esquire (WVSB #11407)

JENKINS FENSTERMAKER, PLLC
Post Office Box 2688
Huntington, West Virginia 25726-2688




                                                  3
